Citation Nr: 1107442	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  10-14 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD) and/or major 
depression.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1952 to December 
1953.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a November 2008 rating decision in which the RO denied service 
connection for PTSD and for major depression.  In November 2008, 
the Veteran filed a notice of disagreement.  A statement of the 
case (SOC) was issued in March 2010, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in April 2010.

In January 2011, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of the hearing is of record.
 
Also in January 2011, the undersigned Veterans Law Judge granted 
the Veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38U.S.C.A.                        § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished. 

2.  Although the record includes a number of assessments and 
diagnoses of depressive symptoms and depression, the weight of 
the competent, probative evidence establishes that the Veteran 
does not meet the diagnostic criteria for any psychiatric 
disability, to include PTSD or  major depression.






CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, 
to include PTSD and/or major depression are not met.  38 U.S.C.A. 
§§ 1101,1110, 1112, 1113, 1137, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R.                  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a July 2008 pre-rating letter, the RO provided 
notice to the Veteran explaining what information and evidence 
was needed to substantiate the claim for service connection, what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA; this 
letter also provided the Veteran with general information 
pertaining to VA's assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations.  The November 2008 rating decision reflects the 
initial adjudication of the claim after issuance of this letter.  
Hence, the July 2008 letter-which meets the pertinent content of 
notice requirements described in Pelegrini, and Dingess/Hartman-
also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service and VA 
treatment records and the report of  an August 2010 VA 
examination.  Also of record and considered in connection with 
the appeal is the transcript of the Veteran's January 2011 Board 
hearing, along with various written statements provided by the 
Veteran.  The Board also finds that no additional RO action to 
further develop the record in connection with this claim is 
warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the Veteran has 
been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting 
the argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be presumed, for certain chronic diseases, 
such as a psychosis (to include major depression), which develop 
to a compensable degree (10 percent for psychosis) within a 
prescribed period after discharge from service (one year for 
arthritis), although there is no evidence of such disease during 
service.  This presumption is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Also, while the disease need not be diagnosed 
within the presumptive period, it must be shown, by acceptable 
lay or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  38 C.F.R. 
§ 3.307(c).

Service connection for PTSD requires a medical diagnosis of PTSD 
in accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).

Diagnoses of PTSD must be rendered in accordance with the 
diagnostic criteria for the condition set forth in the Fourth 
Edition of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 
4.125 (noting that VA has adopted the nomenclature of the DSM-IV) 
(2010).

Considering the claim for service connection in light of the 
above, the Board finds that the criteria for service connection 
for any psychiatric disability, to include PTSD and major 
depression, are not met.

In this case, the only available service treatment records is the 
Veteran's December 1953 discharge examination.  The discharge 
examination report reflects that the Veteran was psychiatrically 
normal.

The Veteran's DD-214 reflects that he served in the Korea and is 
in receipt of the Korean Service Medical with three Bronze 
Service Starts and the Combat Infantryman Badge.

Post service, VA outpatient treatment records from the VA Medical 
Center (VAMC) dated in June 2007 note chronic depressive 
symptoms.  In September 2007, the Veteran reported that he was 
mildly depressed due to the anniversary of his wife's death.  A 
PTSD screen was negative at that time.  In January 2010, the 
Veteran was assessed with depression.

The Veteran was also afforded a VA psychiatric examination in 
August 2008.  The examiner indicated that he review the Veteran's 
claims file and medical records.  He noted that there was no 
history of treatment or hospitalizations for a mental disorder, 
and no indication of current treatment.  With respect to the 
Veteran's military history, it was noted that he had combat 
experience in Korea and was stationed there for 14 months.  The 
Veteran reported that he engaged in combat with the enemy, and 
that his unit was attacked.  

On psychiatric examination, the Veteran's general appearance was 
clean, psychomotor activity was unremarkable, and his mood was 
good.  He was fully oriented, and thought process and content 
were unremarkable.  Delusions, hallucinations, panic attacks, 
obsessive behavior, homicidal thoughts, suicidal thoughts, and 
episodes of violence were all denied.  Recent, remote, and 
immediate memory were intact.  There were no PTSD symptoms of 
persistent re-experiencing of traumatic events present.  The 
examiner found that the Veteran did not meet the DSM-IV criteria 
for a diagnosis of PTSD, and that there was no evidence of a 
mental disorder.  

During the Veteran's January 2011 Board hearing, he testified 
that he had sought  treatment for "mind problems", although he 
did not identify any actual psychiatric treatment or treatment 
provider(s).     He reported that while he did not have 
psychiatric problems in service, t over time, his condition 
changed.  He also indicated that he was seeking service 
connection as there were more advantages for treatment.  

Notwithstanding the Veteran's assertions, in this case, the 
competent, probative evidence establishes that the Veteran does 
not meet the DSM-IV criteria for PTSD, or for a diagnosis of  any 
other psychiatric disorder, to include major depression, as 
claimed. Although the VA outpatient records from 2007 through 
2010 appear to show a nominal finding of depression, these 
notations are not accompanied by any 
discussion or findings pertaining to whether the Veteran actually 
meets the diagnostic criteria  for PTSD or for any other 
psychiatric disability.  Additionally, VA outpatient notes refer 
to the Veteran receiving treatment for "depressive symptoms" 
suggesting that his symptomatology was not found to meet the full 
criteria for assignment of a major depression diagnosis.  
Further, the VA psychiatric notes do not reflect any diagnosis of 
PTSD, and a PTSD screen was negative.

Also, the August 2008 VA examiner specifically found that the 
Veteran did not meet the criteria for a diagnosis of PTSD, or for 
any other psychiatric disorder.   The Board finds this opinion-
based, as it was, on examination of the Veteran and consideration 
of his history-particularly probative of the current disability 
question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  
Significantly, the Veteran has not presented or identified any 
contrary medical opinion-i.e., , one that, in fact, establishes 
a medical diagnosis of PTSD, major depression, or any other 
psychiatric disorder.

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  Accordingly, where, as here, the competent, probative 
evidence establishes that, fundamentally, the Veteran does not 
have the disability for which service connection is sought (here, 
a psychiatric disorder) there can be no valid claim for service 
connection for that disability.  Therefore, the claim for service 
connection for a psychiatric disorder, to include PTSD and/or 
major depression, must be denied because the first essential 
criterion for a grant of service connection-evidence of the 
claimed disability-is  met.

The Board also points out that, to whatever extent  the Veteran 
and/or his representative attempt to establish the existence of a 
current disability on the basis of lay assertions, alone, such  
evidence provides no  basis for allowance of the claim.  Matters 
of diagnosis and etiology are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As the Veteran and his representative are not shown 
to be other than laypersons without appropriate medical training 
and expertise, neither is  competent to render a probative 
opinion on a medical matter, such as whether the Veteran's  
symptoms meet the diagnostic criteria for a psychiatric 
disability..  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

In short, while the Board is sympathetic to the Veteran's claim 
and acknowledges that his service records reflect distinguished 
service in Korea, including the Combat Infantryman Badge and 
Korean Service Medal with three Bronze Service Stars, on the 
current record, without a diagnosis of a current psychiatric 
disability, service connection is not warranted.

Under these circumstances, the Board finds that the claim for 
service connection for a psychiatric disorder, to include PTSD 
and/or major depression, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for a psychiatric disorder, to include PTSD 
and/or major depression, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


